                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION
ALLEN LEE POLK                                                                  PLAINTIFF

v.                    No: 4:19-cv-00652 JM-PSH
ARKANSAS PAROLE BOARD, et al.                                                DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 20th day of November, 2019.


                                                   UNITED STATES DISTRICT JUDGE
